t c memo united_states tax_court fatait o and mary king petitioners v commissioner of internal revenue respondent docket no filed date fatai o and mary king pro_se carol-lynn eb moran for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined a deficiency of dollar_figure in petitioners' federal_income_tax and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure the notice of ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and continued deficiency was based on petitioners' joint amended income_tax return filed on date the issues for decision are whether petitioners are entitled to the following deductions claimed on schedule c robbery from pnc bank dollar_figure lottery shortage dollar_figure car and truck dollar_figure repairs and maintenance dollar_figure whether petitioners had unreported gross_income of dollar_figure from the sale of a newsstand and unreported interest_income of dollar_figure and whether petitioners are liable for the accuracy-related_penalty under sec_6662 ’ findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in wyndmoor pennsylvania at the time they filed their petition during mr king owned king's newsstand pennsylvania state lottery tickets were sold at king's newsstand as a retail distributor of pennsylvania state lottery tickets mr king was required to set up a lottery bank account and to submit winning t continued all rule references are to the tax_court rules_of_practice and procedure petitioners have not objected to respondent's determinations regarding self-employment_tax and a deduction resulting from that tax lottery tickets to lottery headquarters for verification once a ticket has been verified either the money is wired to the retailer's lottery account to pay the winning ticket or the pennsylvania state lottery writes a check directly to the winner during mr king made a dollar_figure cash deposit into his lottery account with pnc bank pnc and he subsequently learned that his account was not credited with the deposit as a result mr king hired an attorney and filed a complaint in against pnc to recover the dollar_figure missing deposit on date a panel of arbitrators found in favor of mr king shortly thereafter pnc appealed the arbitration award on date the common pleas court of philadelphia pennsylvania ruled in favor of mr king and ordered pnc to reimburse him as a result mr king was reimbursed in during petitioners owned a hyundai automobile mr king used the hyundai to commute to work daily during mr king sold a newsstand located pincite north west corner of chelten avenue in philadelphia pennsylvania for dollar_figure under the terms of the sales agreement mr king received a dollar_figure deposit in and monthly payments of dollar_figure with zero percent interest for months as a result mr king received monthly installment payments of dollar_figure each for a because of a typographical error in the stipulation sbig_number should be dollar_figure total of dollar_figure in the taxable_year also during petitioners received dollar_figure of interest_income from mellon bank and dollar_figure of interest_income from pnc petitioners timely filed their joint federal_income_tax return on date petitioners filed a form 1040x amended u s individual_income_tax_return for the taxable_year opinion schedule c deductions the first deduction at issue involves what petitioners claimed was a robbery loss of dollar_figure the claimed dollar_figure loss actually arose from a cash deposit that mr king made to his lottery account with pnc that was not properly credited to his account deductions are a matter of legislative grace and the burden of showing the right to deductions is on the taxpayer see rule a 503_us_79 we note that petitioners had confusing and inconsistent positions regarding the amounts and their sources of gross_income in their initial income_tax return and their amended tax_return for instance in their initial income_tax return under schedule c petitioners indicated that they had dollar_figure of gross_receipts from the sale of cigarettes lottery tickets and newspapers yet petitioners indicated that their cost_of_goods_sold was zero furthermore in their amended_return on schedule c petitioners reported that schedule c gross_income was generated from other income which consisted entirely of dollar_figure in lottery commissions see appendix sec_165 allows a deduction for any loss sustained in the taxable_year however before a loss may be claimed as a deduction it must be evidenced by a closed or completed transaction see 274_us_398 61_tc_795 affd 521_f2d_786 4th cir applegate v commissioner tcmemo_1992_156 sec_1_165-1 income_tax regs if a claim for reimbursement exists and there is a reasonable_prospect_of_recovery the loss is not deductible until it can be ascertained with reasonable certainty whether reimbursement will be received see ramsay scarlett co v commissioner supra sec_1_165-1 and income_tax regs in determining whether a taxpayer had a reasonable prospect for reimbursement the fact that the taxpayer has filed a lawsuit to recover the loss gives rise to an inference that he or she had such a prospect see ramsay scarlett co v commissioner supra pincite see also dawn sec_1_165-1 income_tax regs provides to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss v commissioner 675_f2d_1077 9th cir affg tcmemo_1979_479 mr king hired an attorney and filed a claim against pnc in for pnc's failure properly to credit his account mr king was prosecuting his claim with reasonable diligence in and a substantial possibility existed that he would recover his money from pnc a panel of arbitrators ruled in favor of mr king in several months before he filed an amended tax_return for mr king's claim was ultimately upheld by the common pleas court of philadelphia pennsylvania and he was reimbursed by pnc because mr king had a reasonable_prospect_of_recovery in petitioners are not entitled to the loss deduction on their amended joint_return for that year the second deduction at issue involves an alleged dollar_figure lottery shortage petitioners argue that mr king was responsible for paying off two winning lottery tickets with his own money because one of his newsstand employees had lost the winning tickets normally the pennsylvania bureau of state lottery pays for winning lottery tickets by wiring money to the retailer's lottery account if the retailer pays the winning ticket before the money is wired then the retailer is reimbursed from the lottery petitioners produced two checks drawn on mr king's lottery bank account mr king testified that those checks were paid to two lottery winners because a former employee whose last name he could not recall accepted the winning lottery tickets from the two customers and then lost the tickets each check was for dollar_figure the question is whether the purpose of the checks was for lottery winnings and if so whether mr king received the normal reimbursement from the state lottery bureau petitioners did not explain the difference between the amount of the claimed deduction and the total amount of the two checks neither check indicates that it represents lottery winnings one check contains a notation that it was for lic pattison newsstand the other check contains a notation that it was for lic oxford newsstand except for mr king's testimony we have no other evidence of the purpose of the checks or the source of the money used to cover the checks on the basis of this record we find that petitioners have not proven that they are entitled to this deduction ‘we are not bound to accept mr king's testimony at face value if it 1s improbable unreasonable or questionable see 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 88_tc_122 affd 866_f2d_852 6th cir 87_tc_74 70_tc_1057 the third deduction concerns claimed car and truck expenses of dollar_figure ’ the substantiation requirements under sec_274 apply to passenger automobiles see sec_274 280f d a i normally deductions for automobile expenses are not allowed unless the taxpayer substantiates the deduction through either adequate_records or the taxpayer's own detailed statement that is corroborated by sufficient evidence see sec_274 at a minimum the taxpayer must substantiate the amount of the expense the time and place the expense was incurred and the business_purpose for an expenditure or use with respect to listed_property see sec_274 sec_1 5t b temporary income_tax regs fed reg date ‘petitioners claimed expenses of dollar_figure for car and truck dollar_figure for insurance and dollar_figure for legal and professional services in their amended_return but nothing for the same items in their original return on the other hand petitioners claimed dollar_figure for advertising expenses dollar_figure for office expenses and dollar_figure for supplies in their original income_tax return while claiming no deduction for advertising or office expenses and only dollar_figure for supplies in their amended_return see appendix sec_274 provides in part that no deduction or credit shall be allowed with respect to any listed_property as defined in sec_280f sec_280f a provides that the term 'listed property’ means any passenger_automobile the adequate_records standard requires that a taxpayer maintain an account book diary log statement of expense trip sheet or other similar record that contains entries of expenditures made at or near the time of the expenditure in addition a taxpayer must supply documentary_evidence such as receipts paid bills or similar evidence sufficient to support an expenditure see sec_1_274-5t temporary income_tax regs fed reg date alternatively taxpayers who are unable to satisfy the adequate_records requirement are still entitled to a deduction for expenses that they can substantiate with other corroborative evidence see sec_1_274-5t temporary income_tax regs fed reg date the only evidence offered to substantiate these expenses was receipts for automobile repair bills totaling dollar_figure a copy of a dollar_figure check dated date with a notation on the check indicating that it was used for car insurance on a mercury topez sic and mr king's self-serving testimony since mr king testified that the expenses he seeks to deduct relate to the hyundai the check relating to the mercury topaz is irrelevant mr king testified that he used the hyundai to pick up newspapers but argues on brief’ that he sold only pennsylvania state lottery tickets at his newsstand ’ additionally mr king could not recall whether he owned one or two automobiles in but testified that his family never used the hyundai to visit the doctor go to church or even to pick up groceries finally mr king testified that the hyundai was used to commute to work daily we sustain respondent's disallowance since petitioners did not meet their burden_of_proof by providing either adequate_records or a detailed statement corroborated by sufficient evidence to substantiate their deduction the fourth deduction concerns claimed repair and maintenance_expenses in the amount of dollar_figure to document these repair and maintenance expenditures mr king presented three invoices with an aggregate value of dollar_figure however petitioners claimed only a dollar_figure deduction and offered no explanation for the variance one of the invoices a dollar_figure invoice for concrete work was not admitted into evidence because petitioners failed to provide it to respondent before trial in accordance with this court's the petitioners sells sic only pennsylvania lottery tickets at the newsstands no candy cigarettes or newspapers were sold at the newsstands petitioners' amended_return reported that schedule c income was entirely from lottery commissions while their original return reported the source of schedule c income from newsstand - selling cigarettes lottery tickets newspapers pretrial order to produce all relevant documents ’ even if the invoice had been admitted into evidence it would not have been given weight since the date on the invoice appeared to have been altered and there was a question as to whether the same invoice was used in a prior taxable_year the second invoice for dollar_figure was from an awning company the invoice had been altered the name and street address of a person other than petitioners were crossed out and mr king's name was printed above it and the year of the invoice was also partially crossed out as evidence that he actually paid for the dollar_figure awning mr king produced various checks amounting to dollar_figure and made payable to discover and american express ‘before trial petitioners were served with the court's standing pre-trial order requiring them to exchange any documents that they expected to be used at trial with respondent at least days before the first day of the trial session subsequently and on two separate occasions respondent requested that petitioners provide business record entries canceled checks invoices receipts and other documentation to establish amounts they paid for various schedule c expenses and to verify amounts they received from the installment_sale of a newsstand because of petitioners' failure to provide any of the requested documentation this court ordered petitioners to comply with respondent's request for production of documents we note that petitioners are not entirely unfamiliar with the tax_court rules_of_practice and procedure they filed a petition pro_se in this court in in that case this court found petitioners’ records unreliable and the court_of_appeals for the third circuit affd without published opinion see king v commissioner tcmemo_1998_69 affd without published opinion _ f 3d _ ss 3d cir date 2the checks payable to discover totaled dollar_figure and the continued with a handwritten note on each check stating newsstand awning mr king did not give any breakdown of those amounts nor did he provide a monthly statement from discover or american express which presumably would have provided a breakdown of all the charges on his discover and american express cards finally mr king produced an invoice from an acrylics company for approximately dollar_figure that does not contain a description of what was sold according to mr king the invoice represented the purchase of new candy racks which are still being used however in petitioners' brief they argue that no candy was sold at his newsstand we also note that petitioners' amended_return reports that schedule c income was entirely from lottery commissions petitioners have not established their entitlement to these claimed repair and maintenance deductions unreported income the next issue is whether petitioners had unreported income of dollar_figure from the sale of a newsstand and unreported interest_income of dollar_figure petitioners argue that the proceeds from the sale of the newsstand were not omitted from their return but continued check payable to american express was for dollar_figure sme note that even if the expenses were substantiated they appear to be capital in nature which would require capitalization absent a sec_179 election rather were incorrectly reported as dollar_figure in rental income in petitioners' amended tax_return in general sec_61 requires gains derived from the sale of property to be included in gross_income petitioners failed to prove that they reported the dollar_figure by incorrectly including it in the dollar_figure reported as rental income on their amended_return other than mr king's testimony that he made a mistake petitioners offered no evidence or explanation for the difference in the amount_realized from the newsstand sale during and the amount included under rental income petitioners offered no evidence that they had a basis in the newsstand other than zero therefore we uphold respondent's determination that petitioners had additional gross_income of dollar_figure petitioners stipulated that they received dollar_figure of interest_income from mellon bank and dollar_figure of interest_income from pnc bank during the taxable_year since these amounts were not reported on their amended_return we sustain respondent's adjustment increasing petitioners' income by these amounts petitioners did not report any rental income in their original income_tax return petitioners do not argue nor do they provide sufficient facts to establish that the gain on the sale of the newsstand gualifies for capital_gain treatment or that the gain would not be subject_to recapture under sec_1245 or sec_1250 accuracy-related_penalty the final issue is whether petitioners are liable for the accuracy-related_penalty under sec_6662 for sec_6662 imposes a penalty in an amount equal to percent of the portion of the underpayment_of_tax attributable to a taxpayer's negligence or any substantial_understatement_of_income_tax see sec_6662 and b and b sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard includes any careless reckless or intentional disregard of rules or regulations the commissioner's determination that a taxpayer was negligent is presumptively correct and the burden is on the taxpayer to show lack of negligence see hall v commissioner 729_f2d_632 9th cir affg tcmemo_1982_337 marcello v commissioner 380_f2d_499 5th cir affg in part and remanding in part 43_tc_168 58_tc_757 an understatement_of_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure see sec_6662 d a and ii the accuracy-related_penalty will apply unless petitioners can demonstrate that there was reasonable_cause for the underpayment and that they acted in good_faith with respect to the underpayment see sec_6664 petitioners failed to maintain adequate_records petitioners presented no evidence to show that they acted with reasonable_cause or good_faith petitioners did not meet their burden of proving that they were not negligent and that there was no substantial_understatement_of_income_tax respondent's deficiency determination of dollar_figure which we uphold exceeds percent of the amount required to be shown on the return and is more than dollar_figure we therefore hold that petitioners are liable for an accuracy-related_penalty of percent decision will be entered for respondent appendix original return amended_return gross_receipts or sales dollar_figure -q- cost of goods -q- -q- gross_profit big_number -o- other income -0- dollar_figure gross_income big_number big_number bxpenses advertising dollar_figure --o- car truck -o- big_number insurance --q- big_number legal professional -q- big_number service office expense -q- repairs maintenance big_number big_number supplies big_number taxes licences travel big_number -o- meals entertainment big_number --0- ‘net of 50-percent limitation
